Citation Nr: 0123908	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  93-21 682	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to an increased rating for a bipolar disorder, 
currently evaluated as 50 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
May 1977, and from October 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision by the 
Jackson, Mississippi RO that, among other things, increased 
the rating for service-connected psychiatric disability from 
zero to 10 percent, effective from February 8, 1991, and 
re-characterized it as a bipolar affective disorder.  (The 
veteran's service-connected psychiatric disability had been 
previously characterized as a dysthymic disorder, rated as 
zero percent disabling since May 1987.)  In July 1995, the 
Board remanded this claim for additional development.  In 
February 1996, jurisdiction of the veteran's claims file was 
transferred to the Albuquerque, New Mexico RO.

By rating action of July 1997, the Albuquerque, New Mexico RO 
increased the rating for the bipolar disorder from 10 to 
30 percent, effective February 8, 1991.  By a December 1997 
decision, the Board denied the claim for a rating in excess 
of 30 percent.  Thereafter, the veteran filed an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 1998, jurisdiction of the veteran's 
claims file was transferred to Nashville, Tennessee RO.

In February 1999, the veteran's representative and VA's 
General Counsel filed a joint motion to vacate the Board's 
December 1997 decision.  In February 1999, the Court granted 
the joint motion and remanded the case to the Board for re-
adjudication.  In July 1999, the Board remanded the case for 
additional development, which included scheduling the veteran 
for a hearing before a member of the Board.  By rating action 
of December 2000, the RO increased the rating for bipolar 
disorder from 30 to 50 percent, effective from 
August 31, 2000.  The veteran was notified of the rating 
decision by a letter in January 2001.  In February 2001, the 
veteran testified before a member of the Board at the 
Nashville, Tennessee RO.

In a written statement received at the RO in April 2001, the 
veteran revoked his previous appointment of a private 
attorney as his representative.  See 38 C.F.R. § 20.607 
(2000). 

In a written statement of June 2000, the veteran raised the 
issue of entitlement to service connection for a left knee 
disability.  In a written statement of October 2000, he also 
raised the issues of entitlement to a compensable rating for 
a burn scar on the right forearm, and whether new and 
material evidence has been submitted to reopen a claim of 
service connection for hearing loss.  (By rating action of 
January 1992, the RO last denied the veteran's application to 
reopen a claim of service connection for hearing loss).  
These issues have not yet been addressed by the RO and are 
consequently referred to the RO for appropriate action.


FINDING OF FACT

The service-connected bipolar disorder affects the veteran to 
such an extent that he experiences total social and 
industrial inadaptability.


CONCLUSION OF LAW

An increased (100 percent) schedular rating for a bipolar 
disorder is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.27, 4.3, 4.7, 4.132 (Diagnostic Code 
9206) (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of an increased 
rating, it should be pointed out that the schedular criteria 
by which psychiatric disabilities are rated changed after the 
veteran filed his claim.  (The new criteria have been in 
effect since November 7, 1996.)  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (effective Nov. 7, 1996).  Therefore, 
adjudication of a claim for an increased rating must now 
include consideration of both the old and the new criteria.  
Karnas, 1 Vet. App. at 308.  This rule of adjudication 
requires that the criteria most favorable to the veteran's 
claim be used to assign a rating.  Id. at 313.  (The Board 
notes that the veteran was advised of the new criteria in a 
July 1997 supplemental statement of the case (SSOC).)

The veteran's service-connected bipolar disorder is currently 
evaluated as 50 percent disabling.  Under the new schedular 
criteria, a 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 
(2000).  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The criteria in effect prior to those listed above provide 
for a 100 percent rating when active psychotic manifestations 
are of such extent, severity, depth, persistence or 
bizarreness as to produce total social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).  A 70 percent rating is warranted with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  Id.  A 50 percent rating is 
warranted when there is considerable impairment of social and 
industrial adaptability.  Id.

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
see Karnas, supra, consideration under the old criteria will 
be undertaken first.

In the present case, the Board finds that, with resolution of 
the benefit of the doubt in the veteran's favor, the evidence 
supports a grant of a total schedular rating for his service-
connected bipolar disorder under the old criteria.  The 
recent medical evidence, particularly the August 2000 VA 
examination, tends to show that the criteria for a 
100 percent rating for bipolar disorder are characteristic of 
the veteran's disability.

The medical evidence shows that, when examined by VA in 
September 1991, the veteran reported that he had not 
contemplated suicide in the previous two months, but admitted 
to a thought of homicide.  He complained of mildly impaired 
sleep.  He reported that his full-time occupation was 
finishing his bachelor's degree.  He lived with his wife and 
child.  Mental status examination revealed that the veteran 
was well developed, well nourished, adequately groomed, 
appropriately dressed, and exhibited no unusual motor 
activity.  There was no flight of ideas or looseness of 
association.  There was a slightly increased response 
latency.  His mood was mildly irritable and depressed.  His 
affect was restricted.  He denied hallucinations and 
expressed no identifiable delusions.  He denied intentions to 
harm himself or others.  He was precisely oriented to person, 
place, situation, and time.  Remote, recent, and immediate 
recall were excellent.  He appeared to be of average 
intelligence.  Judgment was sufficient to avoid common 
dangers.  His abstracting ability was good.  Insight was 
fair.  The examiner opined that the most appropriate 
diagnosis was bipolar affective disorder, depressed.

A VA hospitalization summary reveals that the veteran was 
hospitalized from September to October 1991.  His chief 
complaint was of depression and trouble dealing with problems 
in his home life.  He reported that he had had suicidal and 
homicidal ideations one week earlier, but they were not 
present upon admission.  Mental status examination revealed 
that the veteran was pleasant and cooperative.  He was of 
euthymic mood and broad affect.  He exhibited circumstantial 
speech.  There was no current homicidal or suicidal ideation, 
hallucinations, or delusions.  Judgment and insight were 
excellent.  At the time of discharge, the veteran was without 
homicidal or suicidal ideation.  Bipolar disorder was 
diagnosed.  

When examined by VA in June 1997, the veteran complained of a 
somewhat depressed mood.  He reported occasional severe 
depressive episodes, which lasted from a few days up to three 
weeks, with the last episode having occurred three months 
before.  He noted that, during these severe episodes, he felt 
blue, hopeless, suicidal, guilty, and worthless.  He reported 
that he slept poorly unless he took pills, that his physical 
energy was markedly decreased, and that his interest in 
activities was almost zero.  The veteran reported, however, 
that he still managed to go to work every day while 
depressed, but accomplished very little.  It was noted that, 
despite the veteran's psychiatric difficulties, he had 
managed to maintain full employment most of the time since 
his discharge from service.  In the most recent years, he had 
been employed as a full-time mechanical engineer with the 
United States Air Force.  The veteran stated that because of 
his psychiatric problems, he had been unable to advance in 
his professional life.  He reported that he had lost any 
desire to have friends, and that his relationship with his 
wife and, to a lesser extent, his 10-year-old daughter, was 
chronically poor due to his frequent depressive episodes and 
tendency to isolate himself.

The June 1997 examination report also revealed that the 
veteran was appropriately dressed and groomed.  He was alert, 
oriented, and cooperative.  He tended to be a vague 
historian.  He had a somewhat irritable and sarcastic manner 
of interaction.  His affect was largely appropriate.  His 
speech was fluent.  His thought processes were well organized 
without evidence of psychosis.  He was not suicidal.  Insight 
and judgment were relatively intact.  His cognition was fully 
intact.  The veteran's Global Assessment of Functioning (GAF) 
score was 70.  Bipolar disorder, not otherwise specified, was 
diagnosed.  The examiner indicated that the veteran had some 
personality disorder, as evidenced by a pattern of self-
defeating behavior, and that he was benefiting from 
medication treatment.  It was noted that, when pressed 
regarding his psychiatric impairment, the veteran stated that 
his main problem was that he disliked every job he has had 
even though he managed to be employed full time as a 
professional engineer.

VA outpatient treatment reports, dated from September 1993 to 
January 2000, indicate that the veteran was treated for his 
bipolar disorder.

When examined by VA in August 2000, the veteran reported 
that, since his discharge from service, he had had different 
jobs but that they did not last for a long period due to the 
recurrence of his bipolar symptoms, either in manic or 
depressive stages.  He reported that employers either got fed 
up with him or he lost interest in the jobs and left.  The 
veteran did not reveal his current occupation, but the 
examiner's impression was that the veteran's job performance 
over the previous year had been poor.  It was noted that, 
despite the veteran having obtained a good education in the 
field of mechanical engineering, the veteran had not been 
able to obtain suitable jobs or, if he had, he had not been 
able to retain them.  The veteran further reported that he 
had no friends and literally stayed by himself.  

Mental status examination revealed that the veteran was late 
to his appointment and looked very angry when asked about his 
condition and problems.  The veteran was clear in his 
sensorium and properly oriented in all spheres.  However, his 
mood was quite elevated and angry.  His attitude was very 
hostile and he was very suspicious.  He spoke with anger and 
with pressured speech.  He fleeted from one subject to 
another.  His thinking was distressful, paranoid, and 
grandiose.  The examiner noted that there was a great deal of 
impairment of relevant communication and thought process such 
that the veteran was quite paranoid.  The veteran was 
delusional as he saw the VA system, VA doctors, and VA people 
with suspiciousness, and interpreted their motives as wishing 
or causing him harm.  The veteran's behavior was 
inappropriate.  The examiner noted that the veteran did not 
have suicidal or homicidal thoughts but had attempted suicide 
in the past.  He was extremely aggressive in a verbal manner, 
but not physical.  He had fair personal hygiene.  He was 
obese and sloppily dressed.  He was properly oriented to 
person, place, and time.  He did not appear to have memory 
impairment.  The veteran's rate and flow of speech was 
increased.  His statements were pressured and angry.  He did 
not show any evidence of depressed mood but was quite 
elevated and manic.  His impulse control was good.  

The August 2000 VA examiner further noted that the symptoms 
that would interfere with the veteran's activities and 
performance were his manic behaviors when he became 
demanding, overbearing, and when his behavior became self-
defeating.  The veteran tended to annoy people he had to deal 
with.  Consequently, it was felt that he may have become 
intolerant of others or vice versa, as evidenced by the fact 
that he had changed places and jobs many times in the past 
few years.  A GAF score of 50 was assigned.  The diagnoses 
included "bipolar disorder, most recent manic, bordering to 
psychosis."  The assessment was that, from the history of 
the veteran's illness given by him and from a review of the 
medical records, it was quite apparent that the veteran 
suffers from a bipolar disorder and had been in manic phases 
as well as depressed phases.  The examiner noted that, either 
manic or depressed, if they were severe, the veteran would 
become incapacitated and disabled.  The veteran's illness was 
causing him disability in an increasing degree, gradually and 
slowly, making him less and less functional in his job and 
earning capacity.  The examiner opined that the veteran was 
unemployable.  The examiner further opined that the examiner 
could not visualize the veteran being on a job, performing 
satisfactorily, and maintaining relationships on a job.  

The evidence also includes a memorandum from the veteran's 
employer which indicates that, effective February 1, 2001, 
the veteran was terminated from his position as a mechanical 
engineer for failure to follow established procedures for 
requesting leave, and for his absences without leave.

As noted above, the August 2000 VA examination report 
reflects a GAF score of 50.  The American Psychiatric 
Association's (APA's) Diagnostic and Statistical Manual, 
Fourth edition (DSM-IV) provides that a GAF score rates the 
overall psychological functioning on a scale of zero to 100, 
with zero representing the lowest level of functioning.  See 
APA's Quick Reference to DSM-IV 44, n.1 (1994).  A GAF score 
of 41 to 50 suggests that the veteran's psychiatric 
disability is manifested by serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., being unable to keep a job) or some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

The Board finds the most recent descriptions of the veteran's 
functional impairment significant in light of the old 
criteria used to rate psychotic symptomatology.  The 
June 1997 VA examiner gave the veteran a GAF score of 70, and 
evidence available prior to the most recent VA examination 
suggests a level of functioning somewhat better than that 
described in August 2000.  The most recent evidence, however, 
especially the August 2000 VA examination report, tends to 
support a conclusion that the veteran's adverse 
symptomatology now renders him unable to maintain employment.  
(The Board notes that the veteran was terminated from his job 
in February 2001.)  Given clinical assessments recently made, 
the most recent GAF score, and the increasing problems 
experienced by the veteran, the Board finds that the evidence 
regarding the claim for an increased rating is at least in 
relative equipoise.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran meets the 
schedular criteria for the 100 percent rating - total social 
and industrial inadaptability.  Accordingly, an increased 
(100 percent) schedular rating is warranted for a bipolar 
disorder under the criteria in effect prior to November 7, 
1996.

Given the award of a total rating under the old rating 
criteria, further analysis of whether a higher rating would 
be warranted under the new criteria is not necessary.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have been satisfied.  By the statement of the case (SOC) 
and supplemental SOCs furnished to the veteran, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Additionally, VA has 
assisted the veteran by obtaining records, conducting an 
examination, and scheduling a hearing.  Adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran, 
especially since the total benefit sought has been granted.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).


ORDER

An increased (100 percent) schedular rating for a bipolar 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

